El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Esta apelación envuelve en primer término, la cuestión referente al derecho del apelado a qne se dictara una sen-tencia fundada en las alegaciones. Se presentó un'a demanda y una contestación, pero la corte resolvió qne la contesta-ción era insuficiente y dictó sentencia a favor del deman-dante. Esta cuestión fue disentida y resuelta en el caso de Horton y otros v. Robert, 11 P. R. R., 181; 11 D. P. R., 176. Las portes de esta Isla han tenido , la práctica desde que el Código de Enjuiciamiento Civil de 1904 empezó a regir, de dictar estas sentencias.' En los casos en qne existe una con-testación insuficiente, tales sentencias puedan compararse a. las dictadas en rebeldía, puesto qne, si en la contestación no> se hace referencia alguna a las alegaciones esenciales de la. demanda, es igual que si no se hubiera formulado contesta-ción alguna.
La demanda es sustancialmente como sigue: Sucesores de José Martínez, sociedad'mercantil de San Juan, estableced la presente acción contra Tomás Dávila y Cía. en cobro de la cantidad, de $4,088.57, cuya acción fundan en los siguien-tes hechos: Io. Que el demandante y demandado tienen capa-cidad para demandar y ser demandados; 2o. Que la socie-dad demandada, por virtud de relaciones mercantiles con la sociedad demandante, tiene contraída a favor de ésta, una deuda de $912.01; 3o. Que la expresada mercantil ha ad-quirido por cesión de otras sociedades domiciliadas en esta ciudad, créditos contra dicha mercantil Tomás Dávila y Cía., ascendentes a $3,176.56 en esta forma (se mencionan siete sociedades y las sumas cedidas por cada una de las mismas forman el total); 4o. El demandante no ha podido cobrar del *82deudor demandado la suma por la cual se lia establecido la acción á pesar de que se lia vencido el plazo para pagarla; 5o. Que el demandado jamás ha pagado la suma que se le reclama.
La contestación se expresaba del modo siguiente: Juan Miró y Castañer, socio gestor de la mercantil Tomás Dávila y Cía. y en el caso arriba expresado comparece y expone: Que los demandantes no aducen hechos suficientes que les dé derecho a la acción que ejercitan, y se fundan los demanda-dos en los siguientes hechos: Io. La sociedad demandada, no ha tenido trat(o alguno con la demandante; 2o. La sociedad de-mandada, según ha sido reconocido por los demandantes está constituida con "arreglo al Código de Comercio vigente en esta Isla; 3o. La demandante alega en el hecho tercero de la demanda la cesión de créditos a su favor, cedidos por otras sociedades, cuya transferencia no ha sido notificada a la de-mandada; 4o. La demandada se hizo cargo del activo y pa-sivo del comerciante Tomás Dávila, gestor hoy de la mercan-til colectiva Tomás Dávila y Cía.; 5o. La cláusula sexta del contrato de sociedad autoriza a cualesquiera de sus socios para establecer cualquier acción ante las cortes de esta Isla; por tanto, el demandado suplica a la corte tener por contestada la demanda y que se declare sin lugar imponiendo las costas a los demandantes.
Ciertamente que la contestación hubiera sido insuficiente si la demanda se hubiera presentado en debida forma y en ella se hubieran alegado todos los hechos necesarios que die-ran derecho al demandante para establecer la acción, pero no es necesario que analicemos las razones que motivan la insuficiencia de la contestación, porque entendemos que la demanda deja de expresar en absoluto una causa de acción. Hubiera sido difícil formular una contestación en debida forma.
El segundo párrafo de la demanda que expresa que la de-mandada tiene contraída .una deuda a favor de la deman-dante por la suma de $912.01 por virtud de relaciones mer-*83cantiles, simplemente establece una alegación o conclusión legal. (Green v. Palmer, 15 Cal., 411; 76 Am. Dec., 492; García del Valle v. Preston, mayo 9, 1911, 17 Dec. de P. R., 586, Corte Suprema de Puerto Rico.) Las operaciones mercan-tiles son de clase ilimitada. La demandada tenía derecho a conocer la naturaleza de la reclamación que se le hizo.
Aunque .en el tercer párrafo de la demanda se mencio-nan las sociedades y las sumas que motivaron los créditos, dicho párrafo es todavía menos explícito. La misma de-manda se limita a describir como créditos esas supuestas obligaciones del demandado. Ni siquiera se clasifican como deudas contraídas por virtud de operaciones mercantiles. Cuando se hace la cesión de un crédito, el cesionario simple-mente sustituye al cedente. El está obligado á expresar el origen de su reclamación de igual manera que lo estaría el primitivo dueño o persona cedente. (4 Cyc., 114.) Este principio es tan elemental que ha sido más bien admitido que no expresado en los libros de texto. Sin embargo, en los siguientes casos se ha resuelto que son suficientes las deman-das, implícitamente resolviendo la cuestión: Union Collection Co. v. National Fertilizer Co., 2 Cal., App. XIII; 82 Pac., 1129; Greve v. Echo Oil Co., 8 Cal., App. 275, 96 Pac., 904; Krieger v. Feeny, 14 Cal., App., 538, 112 Pac., 901. El demandante debe mostrar el origen de su reclamación, así como el der-echo que tiene para establecerla. Esta es la con-secuencia inevitable de conformidad con los casos que han sido citados.
El demandado no renunció al derecho que tenía para opo-nerse a la suficiencia de la demanda, si es que no se opuso, por el hecho de haber dejado de hacer esta objeción ante la corte inferior. Cuando la objeción simplemente se hace con respecto a la forma, o es dilatoria, las cortes de apelación no la tomarán en consideración. (Hentsch v. Porter, 10 Cal., 560.) El dejar de expresar el origen de la reclamación es una cuestión esencial y el demandante legalmente jamás *84podría obtener una sentencia fundada en la demanda tal como se encuentra redactada.
El demandado tiene derecho a que se le esima del cum-plimiento de una obligación determinada. El artículo 109 del Código de Enjuiciamiento Civil autoriza a este tribunal para examinar la suficiencia de la demanda, y podemos ejer-citar debidamente esa facultad en la que está sometida a nuestra consideración. Se revoca la sentencia, sin perjui-cio del derecho que el demandante tenga para solicitar per-miso para enmendar su demanda.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, del Toro y Aldrey.